Citation Nr: 0709584	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the payment of benefits 'due and unpaid' at 
the time of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1993; he died in June 1999.  The claimant/appellant 
is the veteran's father, who has also been appointed as the 
administrator of the veteran's estate.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO) that denied the benefit 
sought on appeal.  The Board remanded the case for additional 
development in January 2004; the case has now been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  In a June 2, 1999 rating decision, prior to the veteran's 
death, the RO granted the veteran a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), effective from February 11, 
1993.

2.  The veteran died in June 1999, after the rating decision 
was promulgated.

3.  The appellant is the legally recognized administrator of 
the veteran's estate.

4.  At the time of the veteran's death, there were VA 
benefits that were 'awarded but unpaid'.

5.  The veteran's 'awarded but unpaid' benefits are distinct 
from 'accrued' benefits.

6.  Electronic transfers of money from VA via direct deposit 
to a veteran's bank account are the equivalent of a check.


7.  Two VA electronic transfers relating to the veteran's 
'awarded but unpaid' benefits were issued in July 1999; the 
veteran was the direct deposit payee, and the money was 
returned to VA via direct deposit return that same month.


CONCLUSION OF LAW

The remaining due and unpaid benefits shall be paid to the 
estate of the veteran, provided the estate will not revert to 
the state because there is no one eligible to inherit it.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.1003 (2006); Bonny v. Principi, 16 Vet. App. 504 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's adjudication system is non-adversarial, paternalistic 
and uniquely pro-claimant.  The Board must consider all 
applicable provisions "of law and regulation" and apply 
whichever is more favorable to the claimant.  See 38 U.S.C.A. 
§ 7104(a).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Although this matter has been adjudicated as a claim for 
"accrued benefits," in Bonny v. Principi, 16 Vet. App. 504 
(2002), the Court of Appeals for Veterans Claims (Court) 
distinguished the facts in cases such as here.  Under the 
Bonny decision, the Board finds that the benefit in this 
matter is one for benefits "due and unpaid," and will grant 
the claim.

The facts of the case are not in dispute.  In a June 2, 1999 
rating decision, the RO granted the veteran a total 
compensation rating based on individual unemployability due 
to service-connected disability (TDIU).  This award was made 
effective from February 11, 1993.  The veteran subsequently 
died in the latter half of the month of June.  On July 1, 
1999, two compensation payments were deposited into the 
veteran's bank account by electronic transfer: one for 
$30,240, representing a retroactive award, and one for $726, 
reflecting his latest monthly payment.  Because the veteran 
was deceased, the July 1, 1999 payments to the veteran were 
returned to VA by the bank via direct deposit return.

The evidence of record indicates that the appellant (the 
veteran's father) is also the administrator of the veteran's 
estate.  This is reflected in the Letters of Administration 
issued by a Probate Court Judge in July 1999.

As cited in Bonny, the operating statute 38 U.S.C.A. 
§ 5121(a) reads, in relevant part, as follows:

Except as provided in sections 3329 and 3330 of title 
31, periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death (hereinafter in 
this section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual be paid as follows: 



(1) Upon the death of a person receiving an 
apportioned share of benefits payable to a veteran, 
all or any part of such benefits to the veteran or 
to any other dependent or dependents of the 
veteran, as may be determined by the Secretary.

(2) Upon the death of a veteran to the living 
person first listed as follows: 

		(A) His or her spouse; 

		(B) His or her children (in equal shares); 

(C) His or her dependent parents (in equal 
shares) or to the surviving parent.

(3) Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's 
children.

(4) Upon the death of a child, benefits to which 
the child was entitled will be paid to the 
surviving children of the veteran entitled to death 
pension, compensation, or dependency and indemnity 
compensation.

(5) In all other cases, only so much of an accrued 
benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last 
sickness or burial.

38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2006); Bonny, 16 
Vet. App. at 507 (Italics added in paragraph (a).

In Bonny, the Court observed that "the comma in the middle 
of paragraph (a), between "decisions" and "or," and the use 
of the conjunction "or" after the comma, indicate that the 
separated phrases state substantive alternatives.  38 U.S.C. 
§ 5121(a).  The paragraph provides for payment of (1) 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, which 
the Court called "benefits awarded but unpaid", or (2) 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which the Court called 
"accrued benefits" for purposes of sections 5121 and 5122.  

The Court further stated that "the important distinction 
between the two types of periodic monetary benefits is that 
one type of benefits is due to be paid to the veteran at his 
death and one type is not.  As to the former, when the 
benefits have been awarded but not paid pre-death, an 
eligible survivor is to receive the entire amount of the 
award.  The right to receive the entire amount of periodic 
monetary benefits that was awarded to the eligible individual 
shifts to the eligible survivor when payment of the award was 
not made before the eligible individual died.  This 
interpretation of 38 U.S.C. § 5121(a) is completely 
consistent with the plain language of the statute."  Bonny, 
16 Vet. App. at 507.  

The Court therefore determined that the claimant in that case 
was entitled to receive the full amount of periodic monetary 
benefits to which the veteran was entitled at death.  Id., at 
508.

The Court has explained the distinction between the two types 
of benefits available to survivors of veterans under 
38 U.S.C.A. § 5121.  By distinguishing two types of benefits 
provided under 38 U.S.C.A. § 5121, the Court has negated more 
limiting interpretation of the statute.  Applying that 
distinction to the facts of this case, the Board finds that 
the veteran was entitled to receive benefits awarded but 
unpaid at his death under an existing decision - the June 2, 
1999 VA administrative decision.  

The evidence of record demonstrates that the July 1, 1999 VA 
payments to the veteran were returned to VA.  The initial 
direct deposit payment and the subsequent direct deposit 
return were accomplished electronically - the transactions 
are the  equivalent of the issuance of checks and the return 
of non-negotiated checks.

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 C.F.R. § 3.1003.  The amount represented by the 
returned check, less any payment for the month in which the 
payee died, shall be payable to the living person or persons 
in the order of precedence set forth for accrued benefits.  
38 C.F.R. § 3.1003(a).  Payments to persons who bore the 
payee's last expenses are limited to the amount necessary to 
reimburse those expenses.  Id.  There is no limit on the 
retroactive period for which payment of the amount 
represented by the check may be made, and no time limit for 
filing a claim to obtain the proceeds of the check or for 
furnishing evidence to perfect a claim.  38 C.F.R. 
§ 3.1003(a)(1).  Any amount not paid in this manner shall be 
paid to the estate of the deceased payee, provided that the 
estate will not revert to the state because there is no one 
eligible to inherit it.  38 C.F.R. § 3.1003(b).

In this case, in a June 2, 1999 rating decision, the RO 
established the veteran's entitlement to TDIU, with payment 
beginning March 1, 1993.  VA issued the veteran two checks, 
in July 1999, for those benefits.  However, the veteran had 
died several days before receipt of the checks.  The bank 
returned the unnegotiated checks to VA.

The appellant, the administrator for the veteran's estate, 
has submitted a claim for the proceeds of the checks issued 
to the veteran but not negotiated before his death.  He has 
identified himself as the veteran's father and he has 
indicated that he did pay the veteran's burial expenses (for 
which has been reimbursed).  The appellant does not meet any 
of the criteria listed under 38 U.S.C.A. § 5121(a)(1) to (4) 
for payment as an individual, in that there is no evidence of 
record to substantiate that the appellant was the dependent 
parent of the veteran.  The veteran left no surviving spouse 
or child.  38 U.S.C.A. § 5121(a)(5) states that in all other 
cases, such as this case, payment of the accrued benefits is 
limited - however, there is no mention of any such limitation 
on the payment of awarded but unpaid benefits, as are present 
in this case.

Thus, application of 38 C.F.R. § 3.1003 is necessary in this 
case.  Under that regulation, any amount not paid in the 
manner provided under paragraph (a) of that section "shall 
be paid to the estate of the deceased payee" provided that 
someone other than the state is eligible to inherit it.  The 
Board so orders.


ORDER

The veteran's estate is granted payment of any amount of the 
veteran's awarded benefits not paid in the manner provided 
under 38 C.F.R. § 3.1003(a), subject to the statutes and 
regulations governing the payment of monetary awards.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


